

114 HR 5806 IH: Do Your Job Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5806IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Ribble introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit congressional recesses until Congress adopts a concurrent resolution on the budget that
			 results in a balanced Federal budget by fiscal year 2026, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Do Your Job Act. 2.FindingsCongress finds the following:
 (1)The Federal debt exceeds $19,000,000,000,000 and continues to grow. (2)It is the responsibility of Members of Congress to enact and implement policies that encourage economic growth and job creation, including a balanced budget.
 (3)In 2015, the House of Representatives was in session only 157 days and the Senate was in session only 168 days.
 (4)Congressional recess in a time of excessive national debt is a lost opportunity to reach agreement about a balanced budget.
			3.No congressional recesses
 (a)In generalDuring the period beginning on the date of enactment of this Act and ending on the date specified in subsection (b), neither the Senate nor the House of Representatives may recess or stand adjourned for a period of longer than 24 hours.
 (b)Balanced budget agreed toThe date described in this subsection is the date a concurrent resolution on the budget is agreed to that establishes a level of deficit of $0 or a surplus by not later than fiscal year 2026.
 (c)Rules of House of Representatives and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 4.House and Senate approval of regular appropriation billsSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection:
			
				(g)House and Senate approval of regular appropriation bills
					(1)Point of order in the House of Representatives against adjourning in August until House passage of
 all appropriation billsIt shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than three calendar days during the month of August until the House of Representatives has approved annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committee on Appropriations of the House of Representatives for the fiscal year beginning on October 1 of such year.
					(2)Points of order in the House of Representatives and Senate against adjourning until House and
 Senate passage of all appropriation billsBeginning on October 1 of a session of Congress and during the duration of that session, it shall not be in order in the House of Representatives or the Senate to consider any resolution providing for an adjournment period of more than three calendar days for the duration of that session until the annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committees on Appropriations of the House of Representatives and the Senate for the fiscal year beginning on October 1 of such year have been presented to the President under section 7 of article I of the Constitution..
		